            Case 8:17-cv-00908-GJH Document 124 Filed 08/31/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF MARYLAND

                                                        *
AMBER MAREE CANTER,                                     *
                                                        *
        Plaintiff,                                      *
                                                        *
v.                                                      *
                                                        *         Civil Action No. 17-908-GJH
J. MICHAEL ZEIGLER, et al.                              *
                                                        *
        Defendants.                                     *
                                                        *

*       *       *        *       *       *        *     *         *        *       *       *        *

                      JOINT STATEMENT IDENTIFYING WITNESSES

        Plaintiff Amber Maree Canter, Defendants J. Michael Zeigler, et al.1, and the Department

of Public Safety and Correctional Services (collectively with Defendants, the “State

Defendants”), by their respective counsel, jointly state:

                1.       By a Paperless Order dated August 13, 2021, the Court directed that the

parties submit a joint statement identifying witnesses expected to be called on September 3,

2021, and the anticipated length of testimony.

                2.       In response to that Paperless Order, the parties state as follows:

Plaintiff’s Witnesses

        Name                                      Anticipated Direct Examination

        Rana Malek                                45 minutes
        Amber Maree Canter                        2 hours
        Sharon Baucom, M.D.                       90 minutes



1
     The Defendants in this action are Sharon Baucom, M.D., J. Michael Zeigler, Bruce Miller, Harry Murphy,
     M.D., Lauren Beitzel, M.D., Assistant Warden Jeff Nines, Randall S. Nero, Richard J. Graham, Jr., Ronald
     Weber, Case Manager Bittinger, Correctional Officer Faust, and Correctional Officer Thompson.



DMEAST #45856109 v2
          Case 8:17-cv-00908-GJH Document 124 Filed 08/31/21 Page 2 of 3



State Defendants’ Witnesses



        Name                          Anticipated Direct Examination

        Maksed Choudry, M.D.          45 minutes
        Sharon Baucom, M.D.           45 minutes


                                             Respectfully submitted,


Dated: August 31, 2021                       /s/ Timothy F. McCormack
                                             Timothy F. McCormack
                                             Fed. Bar No.: 03565
                                             Michelle M. McGeogh
                                             Fed. Bar No.: 28778

                                             BALLARD SPAHR LLP
                                             300 E. Lombard Street, 18th Floor
                                             Baltimore, Maryland 21202
                                             Telephone: (410) 528-5600
                                             Email: mccormackt@ballardspahr.com
                                                     mcgeoghm@ballardspahr.com

                                             Attorneys for Plaintiff Amber Maree Canter



                                             /s/ Damon A. Pace, Esquire
                                             Damon A. Pace, Esquire
                                             Assistant Attorney General
                                             Federal Bar No. 29939
                                             St. Paul Plaza – 19th Floor
                                             200 St. Paul Place
                                             Baltimore, Maryland 21202
                                             Telephone: (410) 576-6587
                                             Email: dpace@oag.state.md.us

                                             Attorney for Defendants




DMEAST #45856109 v2                     2
          Case 8:17-cv-00908-GJH Document 124 Filed 08/31/21 Page 3 of 3



                              CERTIFICATE OF SERVICE

        The undersigned hereby declares that on the 31st day of August, 2021, a true and

accurate copy of the foregoing was served via the court’s Electronic Case Filing system on all

counsel of record.


                                                  /s/ Timothy F. McCormack
                                                  Timothy F. McCormack




DMEAST #45856109 v2                           3
